DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks filed January 7, 2021. Claims 9-14, 16, and 18-20 are pending, claims 19 and 20 being new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’986 (JP3460968B2, herein refereeing to the English language translation dated 09/30/2020) in view of Takashi et al. (JPS60262954, herein refereeing to the English translation provided by application on August 2, 2019).
	Regarding applicant’s claims 9 and 19, the JP’986 patent discloses a thermally sprayed coating on a substrate including an interface layer having a thickness of 2 to 1000nm (paragraph 0017), where the spray material may be iron-based, cooper-based, aluminum-based, nickel-based, molybdenum-based, and the like (paragraph 0017), but does not disclose inorganic and metal portions comprising the claimed materials or an interface therebetween.  Takashi et al. disclose a thermal spray powder material comprising a ferrochrome powder which is excellent in et al. as the thermal spray powder in the forming the coating of JP’986 so as to from an article having a coating with improved adhesion (JP’986 paragraph 0017) while providing excellent wear resistance, abrasive wear resistance and corrosion resistance (Takashi et al. paragraph 0001). The thermal spray material of Takashi et al. may comprise a ferrochrome powder and a stainless steel powder including carbides (page 3) which are powders meeting applicant’s requirements of an inorganic portion derived from inorganic chromium-based alloy particles (i.e. derived from the ferrochrome powder), and a metal portion of iron-based alloy particles (i.e derived from steel powder) which when iron-based are different.  Further when thermally sprayed the powders may be in a semi-solid state resulting in the particles bonded together at an interface in the same manner the interface layer is formed with the substrate (JP’986, paragraph 0026).
Regarding applicant’s claim 10, Takashi et al. disclose carbides such as those formed with chromium (page 3).  The examiner took official notice in the office action mailed October 7, 2020 that chromium carbides have hardness values of about 1000 HV.  Given that applicants have not traverse the statement under official notice, this statement is now taken as applicant admitted art per MPEP 2144.03 C.  1000HV falls within applicants’ claimed range of 500 to 1500 HV.
Regarding applicant’s claim 11, Takashi et al. disclose stainless steel SOS304 which has a hardness value of less than 500Hv (page 3)
Regarding applicant’s claim 12, Takashi et al. a thermal spray material with an austenitic stainless steel powder (page 3 line 27).
Regarding applicant’s claim 13, Takashi et al. disclose the formation of carbides such as chromium carbides (page 3), which have a young’s modulus greater than 100GPa.
Regarding applicant’s claim 14, JP’986 disclose a thermal spray process where particles impact the surface of the substrate or previously deposited particles in the semi-solid state.  Deformation that occurs at impact either of the substrate of the previous particles is plastic deformation as the particle has been shaped in the solid state.  The particles deform to form a dense coating and any deformation of the substrate depending on factors such as the hardness and velocity of the particles as well as the hardness of the substrate.  The requirement that the substrate or the coating undergo plastic deformation is a broad requirement absence the degree of deformation required any amount of plastic defamation of with the substrate or the coating would be sufficient to satisfy the present claim.  In the present case one of ordinary skill in the art would understand the particles to have undergone at least some level of plastic deformation where particles are heated, sprayed in the semi-molten state, and impacted on the surface to form a coating (paragraph 0026).
Regarding applicant’s claims 16 and 20, JP’986 disclose a thermal spray coating as discussed above with respect to claim 9, but does not appear to explicitly disclose the coating as used for the sliding surface of an internal combustion engine, however it is known to apply chromium-based thermal spray coatings as a sliding surface in internal combustion engines (Takashi et al. paragraph 0001).  One of ordinary skill in the art would have found it obvious to use apply the coating of JP’0986 as the sliding surface in an internal combustion engine in order to form a sliding surface having good adhesion (JP’986) and exhibiting excellent wear and corrosion resistance (Takashi et al.).
Regarding applicant’s claim 18, the JP’986 as modified by Takashi et al. teach a thermally sprayed coating on a substrate as discussed above with respect to claim 9, where Takashi et al. disclose stainless steel SOS304 which has a hardness value of less than 500Hv and the presence of carbides such as chromium carbides (page 3), chromium carbides known to have a hardness value falling within the claimed range of 500 to 1500 Hv.
JP’986 does not appear to explicitly disclose the coating as used for the sliding surface of an internal combustion engine, however it is known to apply iron-based thermal spray coatings as a sliding surfaces in internal combustion engines (Takashi et al. paragraph 0001).  One of ordinary skill in the art would have found it obvious to use apply the coating of JP’0986 as the sliding surface in an internal combustion engine in order to form a sliding surface having good adhesion (JP’986) and exhibiting excellent wear and corrosion resistance (Takashi et al.).

Response to Arguments
	Applicants’ arguments filed January 7, 2021 have been considered but have not been found to be persuasive.
	Applicants argue that the cited art does not teach a sliding member as required by the claims as amended, namely a sliding member meeting the newly presented compositional requirements. However Takashi et al. disclose a ferrochrome powder which meets the requirements of a chromium-based powder as presently required.  Applicants argue further that the prior art does not recognize the advantages resulting from the claimed compositional and structural features, however there is no requirement that the prior art recognize a previously unidentified property or recognize the same advantages as applicants.  Applicants’ arguments’ appear to suggest the presence of criticality or unexpected results with respect to the combination of claimed features, however while a showing of unexpected results may be used to establish non-obviousness applicants have not provided evidence such that one of ordinary skill in the art could have concluded that a sliding member having the claimed combination of features exhibits results which are unexpected and of practical and statistical significance.  See MPEP 716.02(a)-(d).
	For these reasons, and for those as advanced in the rejections above, the present claims are not found to establish a patentable distinction over the prior art and this action is made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784